CORRECTED OPINION

PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about October 31, 2006, in Gadsden County Circuit Court case number 06-198CFD, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
PETITION GRANTED.
BARFIELD, DAVIS, and LEWIS, JJ., concur.